                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES FRANCES RADKE,

      Plaintiff,                          Case No. 19-11483
                                          Honorable Victoria A. Roberts
v.

COUNTY OF MONROE, et al.,

     Defendants.
 ___________________________/

                      ORDER GRANTING DEFENDANTS’
                       MOTION TO DISMISS [ECF No. 6]

I.    INTRODUCTION

      In November 2017, Plaintiff James Radke (“Radke”) crashed his car

into a ditch in Monroe County. When officers arrived, it was clear from

Radke’s appearance, smell, and behavior that he was highly intoxicated.

After Radke attempted but failed field sobriety tests, officers placed him

under arrest. Radke refused to submit to a preliminary breathalyzer test or

a chemical test to assess his blood alcohol level.

      Officers transported Radke to the nearest hospital and applied for a

search warrant. Defendant Tod O’Lone (“O’Lone”), a “Magistrate” of

Monroe County’s 1st Judicial District Court, found probable cause to issue
a search warrant for “the search and seizure of a blood sample from the

body of [Radke].”

      A blood draw technician drew Radke’s blood. The blood was sent to

the Michigan State Police crime lab for analysis. The blood test results

revealed that Radke’s blood alcohol content was 0.222 grams of alcohol

per 100 milliliters of blood – far above the legal limit to operate a vehicle in

Michigan. Radke was charged in Monroe County with operating while

intoxicated (“OWI”), third offense, and driving while license suspended.

      Radke filed a motion to suppress challenging the search/blood draw.

However, before it was decided, Radke dropped the challenge, pled guilty

to the OWI offense, and was sentenced to 210 days in jail.

      Now – in a 60-page complaint against the County of Monroe, the

Chief Judge of Monroe County’s 1st Judicial District Court (“Chief Judge

Vitale”), and six “Magistrates” of that court – Radke seeks damages on

behalf of himself related to the search and on behalf of a proposed class he

seeks to represent. He claims that no magistrate has authority to issue

search warrants because their appointments by Chief Judge Vitale were

never approved by the Monroe County Board of Commissioners pursuant

to Michigan Compiled Laws § 600.8501(1). Specifically, Radke says

O’Lone issued an illegal search warrant, such that: (1) the blood draw


                                        2
constituted an unreasonable search and seizure in violation of his Fourth

Amendment rights; and (2) he was deprived of his liberty and/or property

without due process of law in violation of his Fourteenth Amendment rights.

      This case is an end run around what Radke should have done:

challenge the search warrant in the context of his criminal case and pursue

an appeal if necessary. He did not do this. Among other deficiencies

underlying Radke’s claims, the doctrine of res judicata bars this case.

      The Court GRANTS Defendants’ Motion to Dismiss [ECF No. 6] and

DISMISSES this case with prejudice.

II.   DISCUSSION

      Defendants make numerous arguments in support of dismissal. The

Court addresses those which are dispositive.

      A.   The Magistrates Not Involved in Radke’s Criminal Case

      Defendants say the five Magistrates other than O’Lone should be

dismissed because they were not involved in Radke’s underlying criminal

case and Radke fails to allege they took any other action related to him.

      The Court agrees. All Magistrates other than O’Lone are dismissed.

      B.   Collateral Estoppel and Res Judicata

      Defendants argue that the doctrines of res judicata and collateral

estoppel bar Radke’s claims.


                                      3
      The doctrine of res judicata “bars a second, subsequent action when

(1) the prior action was decided on the merits, (2) both actions involve the

same parties or their privies, and (3) the matter in the second case was, or

could have been, resolved in the first.” Adair v. Michigan, 470 Mich. 105,

121 (2004); see also Fellowship of Christ Church v. Thorburn, 758 F.2d

1140, 1143 (6th Cir. 1985) (“As a general matter, the doctrine of res

judicata forecloses relitigation of matters that were determined, or should

have been raised, in a prior suit in which a court entered a final judgment

on the merits.”).

      Radke focuses on the first and third elements; he does not dispute

the existence of the second element. Radke says the “essential

question[s]” underlying his § 1983 claims are the propriety of O’Lone’s

appointment as a Magistrate and the constitutionality of the actions taken

by O’Lone as a Magistrate. He argues that res judicata does not apply

because there was no state court adjudication of those issues. This

argument fails.

      The doctrine of res judicata applies broadly; it bars not only claims

that were litigated, but also matters that Radke “could have raised” in the

first case. See Adair, 470 Mich. at 121. Radke could have challenged the

propriety of O’Lone’s appointment and the constitutionality of O’Lone’s


                                      4
issuance of the search warrant in his criminal case by filing a motion to

suppress. In fact, Radke filed a motion to suppress, but he dropped the

challenge and pled guilty before it was decided. Moreover, the first action

resulted in a decision on the merits: after Radke pled guilty, he was

sentenced to jail and a final judgment was entered. Radke’s claims are

barred by the doctrine of res judicata.

      Collateral estoppel does not apply because it requires that the issue

be “actually litigated” in the prior action. See Michigan v. Gates, 434 Mich.

146, 154, 156-57 (1990). As explained above, Radke pled guilty before the

issue was litigated in the prior action.

      C.    Approval of Magistrate Appointments

      Defendants argue that even if Radke’s claims were not barred by the

doctrine of res judicata or for other reasons, they fail as a matter of law,

because the Board of Commissioners approved O’Lone’s appointment by

approving the budget for his position before he was appointed and by

approving subsequent budgets for his pay after his appointment. The

Court agrees in relevant part.

      The statute at issue provides: “All magistrates . . . shall be appointed

by the judges of the district and the appointments shall be subject to




                                           5
approval by the county board of commissioners before a person assumes

the duties of the office of magistrate.” Mich. Comp. Laws § 600.8501.

      Contrary to Defendants’ contention, a county board’s approval of

appropriations for a magistrate position before judges of the district appoint

a specific person to that position does not constitute approval of a

magistrate appointment as contemplated by Mich. Comp. Laws §

600.8501(1). See United States v. Neering, 194 F. Supp. 2d 620, 627

(E.D. Mich. 2002) (“[U]nder Michigan law, judicial appointments of

magistrates in first-and second-class districts must be approved by county

boards. Blanket delegation of the appointment authority to the judges does

not suffice.”).

      However, the Court agrees with Defendants that, after O’Lone was

appointed as a magistrate, the Board’s subsequent approval of line item

budgets that included funding to pay O’Lone for his service as a Magistrate

does constitute approval of his appointment.

      Section 600.8501 does not require that a county board of

commissioners approve the appointment of a magistrate by a specific or

special vote related solely to that appointment; in fact, the statute does not

set forth any details regarding the procedure that a board of commissioners

must follow to approve a magistrate’s appointment. Thus, as Defendants


                                       6
say, the Board of Commissioners approved the appointment of O’Lone by

approving budget proposals after he was appointed.

       Although the Board of Commissioners did not approve O’Lone

immediately after Chief Judge Vitale appointed him as a magistrate – or

before O’Lone assumed the duties of magistrate – the Board did

subsequently approve O’Lone by annual passage of Monroe County’s

budget with funding for O’Lone’s pay. Therefore, when he signed the

warrant for Radke’s blood to be drawn, O’Lone was properly appointed as

a magistrate and had authority to issue the warrant.

       Moreover, contrary to Radke’s conclusory allegation, O’Lone’s

August 2014 appointment papers state that O’Lone filed a bond with the

Monroe County Treasurer and he would take the constitutional oath of

office before assuming office, in accordance with Mich. Comp. Laws §

600.8507(1).

       The premise on which Radke’s claims are based – i.e., that O’Lone

did not have the authority to issue the warrant to draw Radke’s blood – is

incorrect. Thus, his claims fail as a matter of law.

III.   CONCLUSION

       The Court GRANTS Defendants’ Motion to Dismiss [ECF No. 6] and

DISMISSES this case with prejudice.


                                       7
     IT IS ORDERED.

                              s/ Victoria A. Roberts
                              Victoria A. Roberts
                              United States District Judge

Dated: October 21, 2019




                          8
